Title: To George Washington from Sharp Delany, 20 April 1789
From: Delany, Sharp
To: Washington, George



Sir
Philada 20th Aprill 1789

To obtain the Collectorship of the Port of Philadelphia from Your Excellency is the object of my present application.

By the advice of many of my friends I am induced to trouble you with a detail of my pretensions, and chearfully submit them to Your Excellency, being firmly persuaded, that no person will be nominated by You to any Office, unless he has such claims and abilities as are just and adequate.
When this Country first opposed the unjust Acts of Great Britain, I was appointed to several offices of trust, in our different Committees, and in our first Convention, and when active opposition took place under the auspicious conduct of Your Excellency, I was entrusted with different commands in the Militia, in all which I expended considerable Sums—I was chosen and continued a Member of Assembly for the time limited by our Constitution, and here Sir permit me to observe, that in all stations my endeavours were not local but general, and while in Assembly, I had the honour to be among those who promoted and carried the Measures recommended by Congress and Your Excellency.
I had an unanimous appointment, without any solicitation or even expectation on my part to the office of Collector of the Port of Philadelphia for the United States, removeable only by Congress and which I now hold by Commission, and had the other States complied with the requisition should now be a continental officer. I beg leave to assure Your Excellency, that if I had not fully expected, at that time the continental Impost would have taken place, I should not have accepted the state Collectorship. These Sir have been some of the stations I have been entrusted with, and for my Conduct therein I appeal to all my fellow Citizens, and particularly to our present Senators and Representatives in Congress.
In addition to the above I entreat Your Excellencies pardon, for adding reasons of a private nature, which induce me also to solicit Your favour in the present instance⟨.⟩ I have a very large family, and in respect to fortune very much inferior to what I possessed before the revolution. My Losses arose intirely from the Depreciation of our Money, and having my property seized by the British, to a very considerable amount, but these I suffer in common with many of my fellow Citizens and to enter into a detail would be intruding on Your Excellencies patience.
It may be said by some that I have enjoyed the office sufficiently

long although a State Office⟨.⟩ I would on this beg leave to observe to Your Excellency, that without referring to my reasons for accepting the State Collectorship, I can truly declare, that in point of Emolument I have rec⟨eive⟩d but little, for in any Year since I held the Office it did not more than barely clear my family expenses, and that if I am to find Clerks Printing and stationary, which is yet to be determined by the Assembly, I shall have executed the Office for five Years intirely at my own charge.
I shall trouble Your Excellency with no more in support of my pretensions, but rest with the most perfect conviction, that whatever may be Your determination in this as well as in every other business, it will be founded on the Welfare and Happiness of The Union. I am with the greates[t] Respect Your Excellencies Most Obedient And most humble Servant

Sharp Delany

